MR CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
Plaintiff brought this action to compel the defendant Me-. Clusky to execute to him a deed to an undivided one-fourth interest in the Blue Bell quartz lode mining claim, situate in Jefferson county, to supply the place of a prior deed which had been lost before record. The defendants, Madsen, Christopher-son and Deitch, are alleged to be lessees of the plaintiff, and one John T. Murphy the owner of another interest in the claim, and were made parties defendant for the purpose of having them enjoined from paying to Murphy and McClusky royalties upon the ores extracted by them pending final judgment, which it is alleged they were doing when the action was commenced. Murphy is not a party. Griffin was permitted to intervene, and filed his complaint, denying the execution of the deed to plaintiff, and setting up' title in himself to the interest in controversy, under a deed executed and delivered to him by McClusky. The plaintiff has appealed from a judgment in favor of the inter-vener.
The record is very imperfect. The plaintiff relies for a reversal of the judgment upon alleged errors of the court in striking out his answer to the complaint in intervention, and subsequently, and upon an application for that purpose, refusing him leave to file an answer, and rendering judgment in favor of the intervener, after denying plaintiff a trial upon the issues aris*509ing upon tbe allegations of bis complaint and tbe denials thereof in tbe complaint of intervention.
If we could look to tbe statements of counsel in oral argument and in tbeir briefs for information as to wbat transpired during tbe proceedings in tbe district court, we should say that tbe judgment is undoubtedly void. The record, however, pre" sents nothing of which this court can take notice. It does not contain copies of tbe orders showing- tbe action taken by tbe district court in respect of any of the matters of which tbe appellant complains. Neither tbe order striking out plaintiff’s answer, nor the one denying him the right to file an answer, nor tbe one sustaining tbe defendant’s motion for judgment on.tbe pleadings, is found in tbe record. This court cannot, therefore, consider them, or undertake to revise tbe action of tbe court thereon. The appeal is therefore dismissed.

Dismissed.